13 F.3d 421
304 U.S.App.D.C. 298
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CITY OF GRAPEVINE, TEXAS, et al., Petitioners,v.DEPARTMENT OF TRANSPORTATION, et al., Respondents.
Nos. 92-1151, 92-1158 and 92-1247.
United States Court of Appeals, District of Columbia Circuit.
Nov. 19, 1993.

Before:  MIKVA, Chief Judge, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These causes came on to be heard on the petitions for review of an order of the Federal Aviation Administration and were argued by counsel.  On consideration thereof, it is


2
ORDERED and ADJUDGED, by the Court, that the petitions for review are denied.


3
An Opinion of the Court will issue at a later date.